Citation Nr: 0927785	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  96-47 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A 
January 1996 rating decision increased the disability rating 
for the Veteran's service-connected bilateral knee disorder 
to a 10 percent disability rating.  In December 1997, the RO 
denied service connection for rheumatoid arthritis of 
multiple joints and continued a 10 percent disability rating 
for her bilateral knee disorder.  The case was remanded in 
December 1998 and in July 2003.  In an August 2004 rating 
decision, the RO granted separate disability ratings for the 
Veteran's right and left knee disorders.  As these ratings 
were not the highest possible benefit, these issues remained 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In February 2005, the Board denied increased disability 
ratings for the Veteran's service-connected knee disabilities 
and remanded the issue of service connection for rheumatoid 
arthritis.  This issue is again before the Board for further 
appellate review. 

In June 1997, the veteran testified at a hearing before a 
Hearing Officer; a copy of the transcript is associated with 
the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
In the present case, the Veteran contends that she has 
rheumatoid arthritis which has been aggravated by her 
service-connected bilateral knee condition, degenerative 
arthritis.  This case was been remanded three times; 
unfortunately the Board finds that another remand is 
necessary in order to fulfill the duty to assist the Veteran.  

By way of history, the Board initially remanded this case in 
December 1998.  An October 1995 examiner had noted that the 
Veteran had significant knee disability associated with her 
service-connected chondromalacia patella; however, the Board 
was unable to ascertain from the examination report which 
disorder was responsible for the Veteran's symptoms.  The 
Veteran was afforded another VA examination in October 1999, 
and was given a diagnosis of bilateral chondromalacia with 
co-existing rheumatoid arthritis.  The examiner noted that 
the Veteran's knee problems pre-existed her rheumatoid 
arthritis, and that her rheumatoid arthritis may be 
aggravating her knee problems.  Another examination in June 
2000 reflected the examiner's diagnosis of rheumatoid 
arthritis and chondromalacia patella.  

The Board again remanded this case in July 2003, noting the 
October 1999 examiner did not discuss whether the 
chondromalacia patellae of both knees, along with the 
degenerative arthritis, aggravated or affected the veteran's 
rheumatoid arthritis.  Allen v Brown, 7 Vet. App. 439 (1995).  
Another examination was provided in October 2003. However, 
the examiner did not respond to the questions asked by the 
Board in its July 2003 Remand.  Specifically, the examiner 
did not fully describe the relationship between the Veteran's 
service-connected knee disabilities with her rheumatoid 
arthritis.  A March 2004 rheumatology specialist stated that 
the Veteran did not actually have rheumatoid arthritis.  It 
should be noted that the Social Security Administration 
officials found that the Veteran had rheumatoid arthritis and 
private and VA examiners have diagnosed the Veteran as having 
rheumatoid arthritis.  In fact, the VA had granted a 
nonservice-connected pension on the basis that the Veteran 
had rheumatoid arthritis.  

Based upon this discrepancy, the Board remanded the case 
again in February 2005, instructing the AOJ to provide the 
Veteran with orthopedic and rheumatology examinations by 
specialists who had not previously seen the Veteran.  The 
Veteran was afforded a VA orthopedic examination of her 
joints in June 2007.  The examiner noted that the Veteran did 
have a positive rheumatoid factor and indicated that she 
should have a rheumatology examination to review the 
situation since there are many forms of arthritis that are 
quite unusual and do not follow the standard picture of 
rheumatoid arthritis.  A note in the claims file dated on 
July 20, 2007 reflects that the rheumatologist who had 
examined the Veteran in March 2004 informed them that she 
felt there was no need to examine the Veteran again.  She 
stated that everything was in her notes from the last 
examination, in March 2004.  

The Board notes that, in Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As such, the Board finds that a remand is 
necessary in order to provide the Veteran with a rheumatology 
examination by an appropriate specialist, who has not 
previously seen the Veteran, in order to determine whether 
the Veteran's service-connected bilateral knee arthritis is 
aggravating her rheumatoid arthritis beyond the natural 
progression of the disease.  Documentation of the AOJ's 
attempt to schedule the Veteran for the requested examination 
should be added to the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded a rheumatology 
examination, by an appropriate specialist 
who has not previously seen the Veteran, 
to determine whether the Veteran's 
rheumatoid arthritis, if diagnosed, is 
proximately caused by or is aggravated by 
her service-connected bilateral knee 
degenerative arthritis.  Documentation of 
the scheduled examination should be 
associated with the claims folder.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The specialist should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's rheumatoid arthritis 
is proximately due to her service-
connected bilateral knee degenerative 
arthritis, and (2) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's 
rheumatoid arthritis has been aggravated 
by her service-connected bilateral knee 
degenerative arthritis beyond the natural 
progression of the disease.

If the etiology of the rheumatoid 
arthritis is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
rheumatoid arthritis, to include on the 
basis of aggravation, pursuant to the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding the secondary 
service connection claims.  If any 
determination remains unfavorable to the 
Veteran, she and her representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations including 
the provisions of 38 C.F.R.§ 3.310 
(2008).  The Veteran should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

No action by the Veteran is required until she receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




